The Chancellor.
It has been decided in this court repeatedly, by three of my predecessors, that a defect of title to mortgaged premises conveyed by the mortgagee, is no defence in a suit for the foreclosure of a mortgage for part of the consideration. 'Chancellor Vroom so held, in Harrison v. Marselis, Saxt. 426; Chancellor Pennington, in Van Waggoner v. McEwen, 1 Green's C. R. 412, and Chancellor Williamson, in Glenn’s Admr's v. Whipple, 1 Beasley 50. Such has been the uniform doctrine of this court, and it is in accord with the decisions of other states. Davison v. De Freest, 3 Sandf. C. R. 456; Miller v. Avery, 4 Barb. C. R. 582; Bumpus v. *231Platner, 1 J. C. R. 218; Withers v. Morrell, 3 Edw. 560; Tallmadge v. Wallis, 25 Wend. 107. And it is fully adopted by the Court of Errors, in New York, in Edwards v. Bodine, 26 Wend. 109, on an appeal in a foreclosure case.
The exceptions to the master’s report must be overruled.